Case 2:20-cv-03797-FMO-JC Document 7 Filed 04/27/20 Page 1 of 2 Page ID #:42

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                   CASE NUMBER:


FRANCIS J. RACIOPPI, JR                               2:20−cv−03797−FMO−JC
                                    PLAINTIFF(S)

       v.
DMITRY BORISOVICH BOSOV , et al.

                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                  DEFENDANT(S).
                                                       REQUEST FOR ISSUANCE OF SUMMONS




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  4/24/20                             Request for Summons
Date Filed             Doc. No.    Title of Doc.
ERROR(S) WITH DOCUMENT:

The caption of the summons must match the caption of the complaint verbatim. If the caption
is too large to fit in the space provided, enter the name of the first party and then write “see
attached.” Next, attach a face page of the complaint or a second page addendum to the
Summons.




Other Error(s):
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                   Clerk, U.S. District Court

                                                   By: /s/ Edwin Sambrano
Date: April 27, 2020                               edwin_sambrano@cacd.uscourts.gov
                                                      Deputy Clerk




      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
CasePlease
     2:20-cv-03797-FMO-JC
           refer to the Court's website atDocument    7 Filedfor04/27/20
                                          www.cacd.uscourts.gov  Local Rules,Page
                                                                             General2Orders,
                                                                                      of 2 and
                                                                                             Page  ID #:43
                                                                                               applicable forms.




      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
